                                                                       Case 2:16-cv-02894-RFB-EJY Document 62 Filed 06/10/20 Page 1 of 3



                                                            1    MELANIE D. MORGAN, ESQ.
                                                                 Nevada Bar No. 8215
                                                            2    REX D. GARNER, ESQ.
                                                                 Nevada Bar. No. 9401
                                                            3
                                                                 AKERMAN LLP
                                                            4    1635 Village Center Circle, Ste. 200
                                                                 Las Vegas, Nevada 89134
                                                            5    Telephone: (702) 634-5000
                                                                 Facsimile: (702) 380-8572
                                                            6    Email: melanie.morgan@akerman.com
                                                                 Email: rex.garner@akerman.com
                                                            7

                                                            8    Attorneys for The Bank of New York Mellon f/k/a
                                                                 The Bank of New York Successor Trustee to
                                                            9    JPMorgan Chase Bank, N.A., as Trustee for the
                                                                 Structured Asset Mortgage Investments II Trust,
                                                            10   Mortgage Pass-Through Certificates, Series 2006-
                                                            11   AR3
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12                               UNITED STATES DISTRICT COURT
                      LAS VEGAS, NEVADA 89134
AKERMAN LLP




                                                            13                                      DISTRICT OF NEVADA
                                                            14   THE BANK OF NEW YORK MELLON F/K/A                  Case No.: 2:16-cv-02894-RFB-EJY
                                                            15   THE BANK OF NEW YORK SUCCESSOR
                                                                 TRUSTEE TO JPMORGAN CHASE BANK,
                                                            16   N.A., AS TRUSTEE FOR THE STRUCTURED
                                                                 ASSET MORTGAGE INVESTMENTS II
                                                            17   TRUST,     MORTGAGE         PASS-THROUGH           STIPULATION AND ORDER
                                                                 CERTIFICATES,        SERIES   2006-AR3, a          DISMISSING CLAIMS AGAINST
                                                            18                                                      CANYON WILLOW TROPICANA
                                                                 Delaware corporation
                                                            19                                                      (CANYON WILLOW EAST UNIT 1)
                                                                                      Plaintiff,
                                                            20
                                                                 vs.
                                                            21
                                                                 NEVADA NEW BUILDS, LLC, a Nevada
                                                            22
                                                                 limited liability company; AFFLUENT REAL
                                                            23   ESTATE INVESTORS, LLC, a domestic limited
                                                                 company; CANYON WILLOW TROPICANA
                                                            24   (CANYON WILLOW EAST UNIT 1), a Nevada
                                                                 non-profit company; and EQUITY HOLDING
                                                            25   CORP., as Trustee for THE EAST TROPICANA
                                                                 AVENUE TRUST NO. 15115151 DATED
                                                            26
                                                                 12/01/2015, a California Trust,
                                                            27
                                                                                      Defendants.
                                                            28

                                                                                                               1
                                                                 53370953;1
                                                                       Case 2:16-cv-02894-RFB-EJY Document 62 Filed 06/10/20 Page 2 of 3



                                                            1    EQUITY HOLDING CORP., as Trustee for THE
                                                                 EAST TROPICANA AVENUE TRUST NO.
                                                            2    15115151 DATED 12/01/2015, a California
                                                                 Trust,
                                                            3

                                                            4                              Counterclaimant,
                                                                 vs.
                                                            5
                                                                 THE BANK OF NEW YORK MELLON F/K/A
                                                            6    THE BANK OF NEW YORK SUCCESSOR
                                                            7    TRUSTEE TO JPMORGAN CHASE BANK,
                                                                 N.A., AS TRUSTEE FOR THE STRUCTURED
                                                            8    ASSET MORTGAGE INVESTMENTS II
                                                                 TRUST,     MORTGAGE        PASS-THROUGH
                                                            9    CERTIFICATES,       SERIES    2006-AR3,    a
                                                                 Delaware corporation; DOES 1 through 10; and
                                                            10   ROE CORPORATIONS 1 through 10, inclusive,
                                                            11
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                                                           Counterdefendants.
                                                            12
                      LAS VEGAS, NEVADA 89134
AKERMAN LLP




                                                            13                The Bank of New York Mellon f/k/a The Bank of New York Successor Trustee to JPMorgan
                                                            14   Chase Bank, N.A., as Trustee for the Structured Asset Mortgage Investments II Trust, Mortgage
                                                            15   Pass-Through Certificates, Series 2006-AR3 (BoNYM) and Canyon Willow Tropicana (Canyon
                                                            16   Willow East Unit 1) (Canyon Willow), stipulate as follows:
                                                            17                1.    This matter relates to real property located at 5710 East Tropicana Avenue #1075,
                                                            18   Las Vegas, Nevada 89122, APN 161-21-813-065 (the Property).
                                                            19                2.    BoNYM is the beneficiary of record of a deed of trust recorded against the Property
                                                            20   with the Clark County Recorder on November 23, 2005, as Instrument No. 20051123-0002376 (the
                                                            21   Deed of Trust), executed by Nancy L. Hines to secure a promissory note in the principal amount of
                                                            22   $140,500.
                                                            23                3.    On August 26, 2013, Canyon Willow recorded a foreclosure deed with the Clark
                                                            24   County Recorder, as Instrument No. 201308260001618 (the HOA Foreclosure Deed), reflecting
                                                            25   that Nevada New Builds LLC (NNB) acquired the Property at a foreclosure sale of the Property held
                                                            26   on August 23, 2013 (the HOA Foreclosure Sale).
                                                            27                4.    On December 14, 2016, BoNYM initiated a quiet title action related to the Property in
                                                            28   the United States District Court for the District of Nevada, Case No. 2:16-cv-02894-RFB-GWF (the

                                                                                                                      2
                                                                 53370953;1
                                                                     Case 2:16-cv-02894-RFB-EJY Document 62 Filed 06/10/20 Page 3 of 3



                                                            1    Quiet Title Action).

                                                            2                 5.    BoNYM and Canyon Willow have entered into a confidential settlement agreement in

                                                            3    which they have settled all claims between them in this case.

                                                            4                 6.    BoNYM and Canyon Willow stipulate and agree all claims between them are

                                                            5    dismissed with prejudice, with each party to bear its own attorney's fees and costs. This dismissal

                                                            6    does not affect any other claims or parties.

                                                            7                 DATED: June 8, 2020

                                                            8

                                                            9    AKERMAN LLP                                         LIPSON NEILSON P.C.
                                                            10
                                                                  /s/ Rex D. Garner                                   /s/ Megan H. Hummel
                                                            11
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                                 MELANIE D. MORGAN, ESQ.                             KALEB D. ANDERSON, ESQ.
                                                            12   Nevada Bar No. 8215                                 Nevada Bar No. 7582
                      LAS VEGAS, NEVADA 89134




                                                                 REX D. GARNER, ESQ.                                 MEGAN H. HUMMEL, ESQ.
                                                                 Nevada Bar. No. 9401
AKERMAN LLP




                                                            13                                                       Nevada Bar No. 12404
                                                                 1635 Village Center Circle, Suite 200
                                                                                                                     990 Covington Cross Drive, Suite 120
                                                            14   Las Vegas, Nevada 89134
                                                                                                                     Las Vegas, Nevada 89144
                                                            15   Attorneys for The Bank of New York Mellon
                                                                                                                     Attorneys for defendant Canyon Willow
                                                                 f/k/a The Bank of New York Successor Trustee
                                                            16                                                       Tropicana (Canyon Willow East Unit 1)
                                                                 to JPMorgan Chase Bank, N.A., as Trustee for
                                                            17   the Structured Asset Mortgage Investments II
                                                                 Trust, Mortgage Pass-Through Certificates,
                                                            18   Series 2006-AR3

                                                            19
                                                            20                                                  IT IS SO ORDERED.
                                                            21
                                                                                                                ________________________________
                                                            22                                                  _________________________________________
                                                                                                                RICHARD    F. BOULWARE, II
                                                                                                                UNITED STATES DISTRICT JUDGE
                                                            23                                                  UNITED STATES DISTRICT JUDGE
                                                            24                                                  DATED
                                                                                                                DATED:this 9th day of June, 2020.

                                                            25

                                                            26

                                                            27

                                                            28

                                                                                                                    3
                                                                 53370953;1
